10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00848-KJM-KJN Document 17

Michael R. Reese

Carlos F. Ramirez
mreese@reeserichman.com
cramirez@reesellp.com
Reese LLP

100 West 93rd St, 16th Fl
New York, NY 10025
Phone: 914-860-4994
Facsimile: 212-253-4272

George V. Granade
ggrenade@reeserichman.com
Reese LLP

8484 Wilshire Boulevard, Suite 515
Los Angeles, CA 90211

Phone: 310-393-0070
Facsimile: 212-253-4272

Spencer Sheehan
spencer@spencersheehan.com
Sheehan & Associates, P.C.
505 Northern Blvd, Ste 311
Great Neck, NY 11021

Phone: 516-303-0552
Facsimile: 516-234-7800

Attorneys for Plaintiff
Amanda Caudel

Filed 12/01/20 Page 1 of 4

David T. Biderman
dbiderman@perkinscoie.com
Perkins Coie LLP

1888 Century Park E., Suite 1700
Los Angeles, CA 90067-1721
Phone: 310.788.9900
Facsimile: 310.788.3399

Thomas J. Tobin
ttobin@perkinscoie.com
Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Defendant
Amazon.com, Inc.

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

AMANDA CAUDEL, individually, and on
behalf of those similarly situated,

Plaintiff,
Vv.
AMAZON.COM, INC.,
Defendant.

 

 

 

149786290.1

Case No. 2:20-cv-00848-KJM-KJIN

JOINT STIPULATION AMENDING
BRIEFING SCHEDULE AND
CONTINUING SCHEDULING
CONFERENCE; ORDER

 

JOINT STIPULATION AND ORDER
SETTING BRIEFING SCHEDULE
2:20-CV-00848-KJM-KIN
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00848-KJM-KJN Document 17 Filed 12/01/20 Page 2 of 4

This Joint Stipulation is made with reference to the following facts:

1.
2.
3.

Defendant filed a motion to dismiss on October 26, 2020;

The hearing date on the motion to dismiss is January 22, 2021 at 10:00 a.m;

Whereas, Plaintiff's counsel needs additional time to file the opposition;

5. Whereas, the hearing date will remain the same.

Accordingly, the parties HEREBY STIPULATE:

as follows:

4. Whereas, the parties have met and conferred and agreed to the following revised
briefing schedule:
Plaintiff's Opposition: December 15, 2020
Defendant’s Reply: January 8, 2021

The briefing schedule for the anticipated FRCP Rule 12 Motion shall be amended

a. The deadline for the filing of Plaintiff's Opposition is December 15, 2020;

b. The deadline for the filing of Defendant’s Reply is January 8, 2021; and

c. The hearing date remains the same as previously scheduled for January 22,

2021 at 10:00 a.m.

JOINT STIPULATION AND ORDER
-2- SETTING BRIEFING SCHEDULE

2:20-CV-00848-KJM-KIN

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00848-KJM-KJN Document 17 Filed 12/01/20 Page 3 of 4

Respectfully submitted,

DATED: November 24, 2020

By: s/ Michael R. Reese
Michael R. Reese

Carlos F. Ramirez
mreese@reeserichman.com
cramirez@reesellp.com
Reese LLP

100 West 93rd St, 16th Fl
New York, NY 10025
Phone: 914-860-4994
Facsimile: 212-253-4272

George V. Granade
ggrenade@reeserichman.com
Reese LLP

8484 Wilshire Boulevard, Suite 515
Los Angeles, CA 90211

Phone: 310-393-0070
Facsimile: 212-253-4272

Spencer Sheehan
spencer@spencersheehan.com
Sheehan & Associates, P.C.
505 Northern Blvd, Ste 311
Great Neck, NY 11021

Phone: 516-303-0552
Facsimile: 516-234-7800

Attorneys for Plaintiff
Amanda Caudel

By: s/ David T. Biderman

David T. Biderman, Bar No. 101577
DBiderman@perkinscoie.com
Perkins Coie, LLP

1888 Century Park E., Suite 1700
Los Angeles, CA 90067-1721
Phone: 310.788.9900
Facsimile: 310.788.3399

Thomas J. Tobin, Bar No. 319538
TTobin@perkinscoie.com
Perkins Coie, LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Defendant
Amazon.com, Inc.

 

JOINT STIPULATION AND ORDER
-3- SETTING BRIEFING SCHEDULE
2:20-CV-00848-KJM-KIN

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00848-KJM-KJN Document 17 Filed 12/01/20 Page 4 of 4

ORDER

IT IS SO ORDERED.

DATED: November 30, 2020

 

CHIEF UNITED STATES DISTRICT JUDGE

 
